                       Case 7:20-cv-07914-CS Document 10 Filed 10/21/20 Page 1 of 1



 AO 399 (01/09) Waiver of the Service of Summons



                                        UNITED STATES DISTRICT COURT
                                               SouthernDistrictfor the New York


                     Vermilinel\1cGacon                                      )
                                Plaintiff                                    )
                                 V.                                          )     GvilActionNo. 20-CV-7914(CS)
       TheLaw Officeof Julian
                            S.KaufrmnPUC                                     )
                              Defendant                                      )

                                             WAIVER OF THE SERVICE OF SUMMONS

 To: BrianL Bromberg
             (Name of the plaintijf s attorney or unrepresented plaintiff)

        I havereceivedyqur requestto waiveserviceof a summonsin thisactionalongwitha copyof the complaint,
 two copiesof thiswaiverform,and a prepaidmeansof returningone signedcopyof the form to you
           I, or theentityI represent,agreeto savetheexpenseof servinga summonsand complaintin thiscase.
         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a          ons or of service.

        I also understand that I, or the entity I represent, must fileand serve an answer or a                               on under Rule 12 within
 60 days from            1 O/ O5 / 2 0 2 0             datewhenthisreqqestwas sem (or90
                                                 , t1:ie                                       it was sent outsidethe
 United States).If I failto do so, a default
                                          judgmentwillbe enteredagainstme or the __....,......,,.,,_.,,,Lre'present.

 Date:      /0   If)_r/JOd-0                                                                                V   L
                                                                                           Signature of the attorney or unrepresented party

 TheLaw Officeof Julian
                     S. Kaufman,PUC                                                      flr?-:-r!fUrZ-SPN}) &!Z-5
      Printed name of party waiving service of summons


                                                                                                                             1
                                                                                                                 Address

                                                                                             tfts.ancl-.eri @bn-/atu!}!:rS.CvM
                                                                                                                r,-mau aaaress



                                                                                                                Telephone number



                                            Duty to Avoid Unnecessary Expenses of Serving a Summons

           Rule4 of 1he Federal Rules of Civil Procedure requires certain defendants to cooperatein saving unnecessary expenses of serving a su=ons
and complaint A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless fue defendant shows good cause for the failure.

             "Good cause" doesnotinclude a belief that fue lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over fue defendant or the defendant's property.
           1fthe waiver is signed and returned, you can still make these and all ofuer defenses and objections, but you cannot oqject to the absence of
           Ifyou waive service, fuen you must, within fue time specified on fuewaiver form, serve an answer or a motion under Rule 12 on the plaintiff
and fide a copy with the court By signing and retuming the waiver form, you are allowed more time to respond 1han if a su=ons       had been served_
